DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election of Group I (drawn to compound), with traverse, as set forth in the Restriction/Election Requirement filed 04/06/21.

4.	The Applicant argues on page 2 that the corresponding PCT application did not require a lack of unity or an election; the Applicant further argues on page 3 that there would be no serious burden on the Examiner.  Applicant's arguments have been fully considered but they are not persuasive.  As set forth in the previous Office Action, a common technical feature was disclosed by Kanamoto et al. (US 2017/0186971 A1); hence, the groups of invention (which belong to different categories of invention and lack unity of invention) do not relate to a single inventive concept as they lack the special technical feature that is novel over the prior art.

5.	The election reads on Claims 21-41 and 44-47.

6.	Claims 21-47 are pending.  Claims 42 and 43 have been withdrawn from consideration.

Examiner’s Note
7.	The Office has relied on national phase publication US 2016/0308143 A1 as the English equivalent of WIPO publication WO 2015/108301 A1 (herein referred to as “Kim et al.”).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 is C(R1)”; however, “C(R1)” lacks antecedent basis.  The Office has interpreted the phrase to instead recite that “Y2 is C(R1)2” for the purpose of this Examination.  Corrections are required. 

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 21-24, 28, 36, 38, 40, 44, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2015/108301 A1).
	Kim et al. discloses the following compound:

    PNG
    media_image1.png
    227
    398
    media_image1.png
    Greyscale

(page 20) such that A = N, CAra, or CArb (with Ara = Arb = aromatic ring system having 6 aromatic ring atoms (phenyl)), n = 0, Y1 = S, L1 = bond, Y2 = S, and W = CR1 (with R1 = hydrogen or bonded to define a polycyclic ring system) of Applicant’s formulae (A), (I), 3 = N(Ar) (with Ar = aromatic ring system having 6 aromatic ring atoms (phenyl)) and X = CR2 (with R2 = hydrogen) of Applicant’s formula (W-1).  Kim et al. discloses an organic electroluminescent (EL) device comprising a pair of electrodes interposed therein an organic layer comprising a light-emitting layer ([0025]); its inventive compound serves as host material in the light-emitting layer that is combined with dopant material, including phosphorescent dopant materials ([0026], [0148]).  Kim et al. discloses that its inventive compounds have excellent electrical characteristics and thermal stability ([0027]); they also have hole-injecting/transporting as well as electron-injecting/transporting properties ([0148]).  The light-emitting layer is formed via spin coating method (inherently involving solvent) ([0188]).

12.	Claims 21, 22, 26, 28, 36, 38, 40, 44, and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanamoto et al. (US 2017/0186971 A1).
	Kanamoto et al. discloses the following compound:

    PNG
    media_image2.png
    355
    363
    media_image2.png
    Greyscale

(page 26) such that two A’s = N, two A’s = CAra or CArb (with Ara = aromatic ring having 6 aromatic ring atoms (phenyl) and Arb = aromatic ring having 6 aromatic ring atoms 1 (with R1 = dibenzothiophenyl)), Y1 = O, L1 = aromatic ring system having 6 aromatic ring atoms (phenylene), n = 0, Y2 = S, and W = CR1 (with R1 = hydrogen) of Applicant’s formulae (A), (I), (Ic), and (Ie).  Kanamoto et al. discloses its inventive compounds as host material which is combined with a fluorescent compound or phosphorescent compound (as dopant material) in an organic electroluminescent (EL) device (light-emitting element) ([0147]); the device contains a pair of electrodes interposed therein a light-emitting (EL) layer ([0229]).  The light-emitting layer is formed via spin coating method (inherently involving solvent) ([0493]).  The use of its inventive compounds results in a device with high emission efficiency and reliability ([0042]).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 25-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/108301 A1).
Regarding Claims 25-27 and 29-31, Kim et al. discloses the compound of Claim 21 as shown above in the 35 U.S.C. 102(a)(1).  The compound is shown below:

    PNG
    media_image1.png
    227
    398
    media_image1.png
    Greyscale

(page 20).  Kim et al. discloses that its inventive compounds are encompassed by the following formulae:

    PNG
    media_image3.png
    176
    368
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    185
    368
    media_image4.png
    Greyscale

([0004]) where any one of R21-30 of Formula 1 is connected to compound of Formula 2F (connected via -(L4)a4-*) ([0013]).  However, Kim et al. does not explicitly disclose an embodiment that fully reads on any one of the Applicant’s formulae, particularly in regards to the connection points of the L1 linking group of formula (A).  Nevertheless, it would have been obvious to modify Compound 10 as disclosed by Kim et al. (above) such that it corresponds to Applicant’s formulae (Ib), (Ic), (Id), (Ie), (If), (Ig), and (Ih).  

	Regarding Claim 32, Kim et al. discloses that X11-12 = S, C(R13)(R14), or C(R15)(R16) (with R13-16 = unsubstituted C6 aryl group, among others) ([0032], [0035]).  However, Kim et al. does not explicitly disclose the compound as recited by the Applicant, particularly in regards to the nature of the Y2 group.  Nevertheless, it would have been obvious to modify Compound 10 as disclosed by Kim et al. (above) such that Y2 = C(R1)2 of Applicant’s formula (A).  The motivation is provided by the fact that the modification merely involves the exchange of one group (S) for a functional equivalent (C(R13)(R14) or C(R15)(R16)) selected from a highly finite list as taught by Kim et al., thus rendering the production predictable with a reasonable expectation of success.

16.	Claims 35, 37, 39, 41, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/108301 A1) as applied above and in further view of Hayer et al. (US 2015/0322198 A1).
	Kim et al. discloses the compound of Claim 21 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Kim et al. discloses that its inventive compounds have excellent electrical characteristics and thermal stability ([0027]); they also have hole-injecting/transporting as well as electron-injecting/transporting properties ([0148]).  
	Hayer et al. discloses polymers for use in an organic electroluminescent (EL) device (Abstract); such polymers contain additional structural units that have hole-injecting/transporting and/or electron-injecting/transporting properties ([0027]-[0030]).  The polymers can be mixed with low-molecular-weight substances, including emitters and hole-injecting/transporting and/or electron-injecting/transporting compounds ([0058]-[0060]).  The polymers (and their mixtures) are dissolved in solvent to create a formulation for preparing thin films for OLEDs ([0061]-[0065]).  It would have been obvious to incorporate the compounds of Kim et al. to the polymers as disclosed by Hayer et al.  The motivation is provided by the disclosure of Hayer et al., which teaches the use of such hole-injecting/transporting and/or electron-injecting/transporting compounds to serve as additional structural units in the polymer; further motivation is provided by the disclosure of Kim et al., which teaches its inventive compounds to have excellent electrical characteristics and thermal stability.

17.	Claims 24, 25, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto et al. (US 2017/0186971 A1).
	Kanamoto et al. discloses the compound of Claim 21 as shown above in the 35 U.S.C. 102(a)(2) rejection.  The compound is shown below:

    PNG
    media_image2.png
    355
    363
    media_image2.png
    Greyscale

(page 26).  Kanamoto et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image5.png
    210
    324
    media_image5.png
    Greyscale

([0020])  where A1-2 = substituted or unsubstituted dibenzofuran or dibenzothiophene and β = substituted or unsubstituted arylene group having 6-13 carbon atoms ([0021]).  However, Kanamoto et al. does not explicitly disclose an embodiment that fully reads on the Applicant’s formulae, particularly in regards to the connection points of the L1 linking group of formula (A).  Nevertheless, it would have been obvious to modify Compound (107) as disclosed by Kanamoto et al. (above) such that it corresponds to Applicant’s formulae (Ia), (Ib), (Id), (If), (Ig), and (Ih).  The motivation is provided by the fact that the modification merely involves change in the connection point of one of the two heterocyclic groups, producing a positional isomer that can be expected to have highly .

18.	Claims 35, 37, 39, 41, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto et al. (US 2017/0186971 A1) as applied above and in further view of Hayer et al. (US 2015/0322198 A1).
	Kanamoto et al. discloses the compound of Claim 21 as shown above in the 35 U.S.C. 102(a)(2) rejection.  Kanamoto et al. discloses that its inventive compounds have excellent carrier-transport property ([0233]); the use of its inventive compounds results in a device with high emission efficiency and reliability ([0042]).  However, Kanamoto et al. does not explicitly disclose an oligomer, polymer, or dendrimer as recited by the Applicant.
	Hayer et al. discloses polymers for use in an organic electroluminescent (EL) device (Abstract); such polymers contain additional structural units that have hole-injecting/transporting and/or electron-injecting/transporting properties ([0027]-[0030]).  The polymers can be mixed with low-molecular-weight substances, including emitters and hole-injecting/transporting and/or electron-injecting/transporting compounds ([0058]-[0060]).  The polymers (and their mixtures) are dissolved in solvent to create a formulation for preparing thin films for OLEDs ([0061]-[0065]).  It would have been obvious to incorporate the compounds of Kanamoto et al. to the polymers as disclosed by Hayer et al.  The motivation is provided by the disclosure of Hayer et al., which teaches the use of such hole-injecting/transporting and/or electron-injecting/transporting .

Allowable Subject Matter
19.	Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Kanamoto et al. (US 2017/0186971 A1), which discloses compounds of the following form:

    PNG
    media_image5.png
    210
    324
    media_image5.png
    Greyscale

([0020])  where A1-2 = substituted or unsubstituted dibenzofuran or dibenzothiophene and β = substituted or unsubstituted arylene group having 6-13 carbon atoms ([0021]).  An embodiment is disclosed:

    PNG
    media_image2.png
    355
    363
    media_image2.png
    Greyscale

(page 26).  However, it is the position of the Office that neither Kanamoto et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compounds as recited by the Applicant, particularly in regards to the nature of Y2 (Claim 33) or the nature of Arb (Claim 34) of formula (A).

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY YANG/Primary Examiner, Art Unit 1786